DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The disclosure is objected to because of the following informalities:
In [0158], line 1, the text “Error! Reference source not found.” does not fit well in the context.
In [0178], line 2, “The output may be accomplished an any of a variety of ways” is a likely typo of -- The output may be accomplished by any of a variety of ways--.
Appropriate correction is required.

Drawings
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 151 (FIG. 1) and 2302 (FIG. 23).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted 

4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 2500 (see [0185]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1, 2, 4, 5, 9-12, 14, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzaga et al. (US 20170191862 A1; hereinafter “Gonzaga”).

Regarding claim 1, Gonzaga teaches a method of detecting and correcting for discrepancy events (i.e., “identifying a transient sensor failure”; see Abstract) in a fluid pipeline (see [0023] and FIG. 1), the method comprising: 
obtaining a plurality of empirical temperature and pressure measurements at a plurality of locations within the pipeline (i.e., “computing device 205 is configured to receive a plurality of signals from one or more sensors… includes a vector yk
simulating, using a pipeline model (i.e., “he estimated states are propagated via a selected dynamic model”; see [0039]), a plurality of simulated temperature and pressure measurements for the plurality of locations within the pipeline (i.e., “maps 312 the expected state vector                                 
                                    
                                        
                                            
                                                
                                                    X
                                                
                                                ^
                                            
                                        
                                        
                                            k
                                            +
                                            1
                                            |
                                            k
                                        
                                    
                                
                             to the measured vector values stored in the memory to determine the expected measurement vector                                 
                                    
                                        
                                            
                                                
                                                    y
                                                
                                                ^
                                            
                                        
                                        
                                            k
                                            +
                                            1
                                            |
                                            k
                                        
                                    
                                
                            . The expected measured vector is the expected vector to be received from a sensor in the system at the beginning of the next cycle”; see [0047]); 
detecting, by a discrepancy event detector, at least one discrepancy event representing a discrepancy between the empirical temperature and pressure measurements and the simulated temperature and pressure measurements (i.e., “The measurement vector yk is subtracted 304 by the expected measurement vector                                 
                                    
                                        
                                            
                                                
                                                    y
                                                
                                                ^
                                            
                                        
                                        
                                            k
                                            +
                                            1
                                            |
                                            k
                                        
                                    
                                
                            , defined below, to determine an estimated pressure error                                 
                                    
                                        
                                            
                                                
                                                    e
                                                
                                                ^
                                            
                                        
                                        
                                            k
                                            +
                                            1
                                            |
                                            k
                                        
                                    
                                
                             …  If the expected measurement vector                                 
                                    
                                        
                                            
                                                
                                                    y
                                                
                                                ^
                                            
                                        
                                        
                                            k
                                            +
                                            1
                                            |
                                            k
                                        
                                    
                                
                             is within a predefined specified limit of the actual measurement vector yk, the validity of the measurement vector received from the sensor is confirmed. If such is not the case, a failure of the sensor is indicated”; see [0042]; see, also, [0048]); 

accounting for the discrepancy (i.e., “determines 308 the correction term K from an internal model and estimated measurement errors”; see [0044]); 
determining, after the accounting and using an estimator (i.e., “based upon a smooth variable structure filter (SVSF)”; see [0038]) applied to the pipeline model, a corrected branch flow rate for the pipeline (i.e., “The EFSS device is configured to receive a plurality of signals containing measurement vectors from the sensor to determine an estimated mass flow rate (i.e., the estimated state)… The EFSS system adapts by neglecting an effect of the faulty sensor measurements on the estimated mass flow rate by converging back to a correct estimated mass flow rate.”; see [0022]; “updates 310 the estimated state vector                                 
                                    
                                        
                                            
                                                
                                                    X
                                                
                                                ^
                                            
                                        
                                        
                                            k
                                            1
                                            |
                                            k
                                        
                                    
                                
                              using the correction term k and the expected state vector                                 
                                    
                                        
                                            
                                                
                                                    X
                                                
                                                ^
                                            
                                        
                                        
                                            k
                                            +
                                            1
                                            |
                                            k
                                        
                                    
                                
                            ”; see [0045]); and 
outputting the corrected branch flow rate for the pipeline to the user (i.e., “The updated estimated state vector is transmitted as output from EFSS device 205 to a remote device, which can be monitored by a user”; see [0045]).
Gonzaga does not explicitly discloses:
outputting to a user an indication that the at least one discrepancy event has been detected; 
However, it is well-known to output an indication of a system error, such as an error in a sensor. It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Gonzaga to output to a user an indication that the at least one discrepancy event has been detected, as claimed. The motivation would be to notify the user of the error to help repair or replace the faulty sensor for better accuracy in future measurements.

	Regarding claim 2, Gonzaga further teaches:
wherein the pipeline model comprises a pipeline simulation model that models transient events in the pipeline (i.e., “The dynamic model may be a surrogate (simplified) model following a physics-based approach, a data-driven approach, or a hybrid approach combining the physics-based approach and the data-driven approach”; see [0039]; “The transient sensor failure results in a generation of one or more erroneous sensor measurements, thereby generating erroneous estimations of the expected mass flow rate. The EFSS computing device 205 is configured to identify a resurgence of the sensor from the transient sensor failure, wherein the erroneous expected mass flow rate converges toward a correct expected mass flow rate”; see [0042]).

Regarding claim 4, Gonzaga further teaches:
wherein the discrepancy event comprises at least one of. a change in fluid phase fraction, erosion of a choke in the pipeline, deposition of solids in the pipeline, or the presence of measurement bias in a sensor for the pipeline (i.e., “transient sensor failure”; see [0042]).

Regarding claim 5, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s). 
Gonzaga does not explicitly discloses: 
wherein the discrepancy event detector comprises a filter bank.
However, it is well-known to use a filter or filter bank to condition signals or data to remove noise or out-of-range data. It would have been obvious to one of ordinary skill in the art at the time the application was filed to include a filter bank in the discrepancy event detector, as claimed. The motivation would be to filter noise or outliers for better results.

Regarding claim 9, Gonzaga further teaches:
wherein the corrected branch flow rate comprises a flow rate for at least one of: petroleum, water, and gas (i.e., “sub-sea oil and gas production system”; see [0023]; “a flow rate in an oil well or gas well”; see [0030]).
Regarding claim 10, Gonzaga further teaches:
wherein the corrected branch flow rate comprises a multiphase fluid flow rate (i.e., “multi-phase flow meters”; see [0030]).

Regarding claim 11, the claim recites the same substantive limitations as claim 1 and is rejected using the same teachings. 

Regarding claim 12, the claim recites the same substantive further limitations as claim 2 and is rejected using the same teachings. 

Regarding claim 14, the claim recites the same substantive further limitations as claim 15 and is rejected using the same teachings. 

Regarding claim 15, the claim recites the same substantive further limitations as claim 5 and is rejected using the same teachings. 

Regarding claim 19, the claim recites the same substantive further limitations as claim 9 and is rejected using the same teachings. 

Regarding claim 20, the claim recites the same substantive further limitations as claim 10 and is rejected using the same teachings. 

Allowable Subject Matter
6.	Claims 3, 6-8, 13, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 3 and 13, the closest prior art fails to teach the features: “wherein the accounting for the discrepancy comprises accounting for the at least one discrepancy by modifying at least one value of the empirical pressure and temperature measurements,” in combination with the rest of the claim limitations as claimed and defined by the Applicant. Note that Gonzaga teaches “neglecting the effect of the transient sensor failure on estimating a mass flow rate” by using a correction term (see [0038]). This does not require modifying the measured pressure and temperature measurements.
Regarding claims 6 and 16, the closest prior art fails to teach the features: “wherein the filter bank performs a plurality of simultaneous likelihood computations,” in combination with the rest of the claim limitations as claimed and defined by the Applicant. 
claims 7-8 and 17-18, the closest prior art fails to teach the features of claim 7 (or 17): “wherein the estimator comprises a linear Bayesian minimum mean square error estimator,” in combination with the rest of the claim limitations as claimed and defined by the Applicant. Note that Gonzaga particularly requires a smooth variable structure filter (SVSF) as the estimator (see [0038]). It is different from a linear Bayesian minimum mean square error estimator.

Prior Art
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bello et al. (US 20160356125 A1) teaches a method of online real-time estimation of production performance properties of one or more hydrocarbon production operations, involving an inversion model to calculate values of expected measurements, e.g., pressure, temperature and/or flow rates, comparing the expected measurements to the additional measurements and iteratively adjusting parameters of the forward model to generate simulated flow rate to be outputted to a user.
Shah et al. (US 7725301 B2) teaches a method for estimating multi-phase fluid rates in a subterranean well, involving measuring pressure and temperature data at multiple downhole locations; calculate, using a mathematical model for the wellbore, expected pressure and temperature values at the downhole sensor locations; comparing the model-calculated expected pressure and temperature values for various well locations of with the measured temperature and pressure values obtained with respect to those same well locations; and using a deviation between the calculated and 
Modisette (“Automatic Tuning of Pipeline Models” PSIG Annual Meeting 2004) discussed common sources of difference between a real pipeline system and modeled systems, as including buildup of deposits (or liquids in a gas line), pipe corrosion, changing ground thermal properties, the effects of small impurities on fluid properties, sensor drift, and human error.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JOHN C KUAN/Primary Examiner, Art Unit 2857